Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000317
                                                        08-JAN-2014
                                                        09:40 AM


                         SCWC-11-0000317

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

             ERIC J. MINTON and RICHARD M. STANLEY,
               Petitioners/Plaintiffs-Appellants,
                               vs.
              SIDNEY A. QUINTAL, JOHN C. FUHRMANN,
                   CITY and COUNTY OF HONOLULU,
                Respondents/Defendants-Appellees.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000317; CIV. NO. 07-1-2354-12)
             ORDER DENYING MOTION FOR RECONSIDERATION
      (By: Recktenwald, C.J., Nakayama, and Pollack, JJ.,
Circuit Court Judge Castagnetti, in place of Acoba, J., recused,
 and Circuit Court Judge Kim, in place of McKenna, J., recused.)
          Upon consideration of the Motion for Reconsideration
(motion) filed on December 23, 2013 by Respondents/Defendants-
Appellees Sidney A. Quintal, John C. Fuhrmann, and the City and
County of Honolulu, and the records and files herein,
          IT IS HEREBY ORDERED that the motion is denied.
          DATED: Honolulu, Hawai#i, January 8, 2014.
Curtis E. Sherwood,                  /s/ Mark E. Recktenwald
Matthew S.K. Pyun, Jr., and
John P. Moran                        /s/ Paula A. Nakayama
for respondents                      /s/ Richard W. Pollack
                                     /s/ Jeannette H. Castagnetti
                                     /s/ Glenn J. Kim